Title: To George Washington from Charles Peale Polk, 6 August 1790
From: Polk, Charles Peale
To: Washington, George



Sir,
New York Augt 6 1790

Encouraged by your Excellencys Known Affibelity and admirable Condesention; A Citezen of Philadelphia Humbly requests the Indulgance of an Interview.
His Errand tho’ far from being disenterested to himself, He hopes will be very far from being displeasing or Offensive to your Excellency.
His Object is if Possible to Obtain the Honorable priveledge of One Short Setting from the President to enable him to finish a portrait of your Excellency (in head Size) Prapaired with that design.
He has in the Course of the last year, Executed Fifty Portraits, tho his advantages ware not what he wished, But Imagines if your Excellencys leizure and Inclination will permit he shall hereafter be capable of Exebiting more Just and Finished performances—The resemblance of Him, whose Charector will never be Obliterated from the hearts of True Americans.
Should this request meet your Excellencys favour, not only will the desires of many Respectable Citezens be gratified; But the Interests of a depending Family greatly permoted—And the Pleasure Vastly Increased of your Excellencys most Obedient devoted Servt

Charles Peale Polk

